DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10887129.  Although the conflicting claims are not identical, they are not patentably distinct from claim 1 of the instant application merely broadens the scope claim 1 of U.S. Patent No. 10887129.
Instant Application
US Patent 10887129
1. A method comprising: 

querying, via a processor, a centralized controller for a next available label for a first provider edge router and a next available label for a second provider edge router, 

wherein a first interface and a second interface are deployed in the first provider edge router, wherein a third interface is deployed in the second provider edge router, wherein a first customer endpoint device is connected to the first interface, wherein a second customer endpoint device is connected to the third interface; 

performing, via the processor, a first configuration at the first provider edge router, wherein the performing the first 

wherein packets transmitted from the first customer endpoint device to the second endpoint device traverse the at least one tunnel via the second interface; and 









performing, via the processor, a first mapping for the first provider edge router from the first interface to the second interface.


querying, via a processor, a centralized controller for a next available label for a first provider edge router and a next available label for a second provider edge router, 

wherein a first interface and a second interface are deployed in the first provider edge router, wherein a third interface is deployed in the second provider edge router, wherein a first customer endpoint device is connected to the first interface, wherein a second customer endpoint device is connected to the third interface; 

performing, via the processor, a first configuration at the first provider edge router, wherein the performing the first 

wherein packets transmitted from the first customer endpoint device to the second endpoint device traverse the at least one tunnel via the second interface, wherein the configuring the virtual routing and forwarding label or the context label for using the at least one tunnel by the second interface comprises configuring a label range and an index into the label range for the first provider edge router and a destination internet protocol address of the second provider edge router; and 
performing, via the processor, a first mapping for the first provider edge router from the first interface to the second interface.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10361885.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope claim 1 of U.S. Patent No. 10361885.
Instant Application
US Patent 10361885
1. A method comprising: 

querying, via a processor, a centralized controller for a next available label for a first provider edge router and a next available label for a second provider edge router, 

wherein a first interface and a second interface are deployed in the first provider edge router, wherein a third interface is deployed in the second provider edge router, wherein a first customer endpoint device is connected to the first interface, wherein a second customer endpoint device is connected to the third interface; 

performing, via the processor, a first configuration at the first provider edge router, wherein the performing the first configuration comprises configuring the first interface and configuring a virtual routing and forwarding label or a context label for using at least one tunnel by the second interface, 

wherein packets transmitted from the first customer endpoint device to the second endpoint device traverse the at least one tunnel via the second interface; and 
performing, via the processor, a first mapping for the first provider edge router from the first interface to the second interface.


querying, via a processor, a centralized controller for a next available label for a first provider edge router and a next available label for a second provider edge router, 

wherein a first interface and a second interface are deployed in the first provider edge router, wherein a third interface is deployed in the second provider edge router, wherein a first customer endpoint device is connected to the first interface, wherein a second customer endpoint device is connected to the third interface; 

performing, via the processor, a first configuration at the first provider edge router, wherein the performing the first configuration comprises configuring the first interface and configuring a virtual routing and forwarding label or a context label for using at least one tunnel by the second interface, 

wherein packets transmitted from the first customer endpoint device to the second endpoint device traverse the at least one tunnel via the second interface; and performing, via the processor, a first mapping for the first provider edge router from the first interface to the second interface, wherein the performing the first mapping comprises: stripping a label of a virtual local area network to expose internet protocol packets, and placing the internet protocol packets into the at least one tunnel.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, 10, and 19 recite recites the limitation "the second endpoint".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 10, 12, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hua et al. (US 20080095061).
Regarding claims 1, 10, and 19, Hua teaches querying, via a processor, a centralized controller for a next available label for a first provider edge router and a next available label for a second provider edge router, wherein a first interface and a second (Fig. 1); 
performing, via the processor, a first configuration at the first provider edge router, wherein the performing the first configuration comprises configuring the first interface and configuring a virtual routing ([0028] pseudo-wire ("MS-PW") 110, 120 between PE1 and PE3) and forwarding label or a context label for using at least one tunnel by the second interface, wherein packets transmitted from the first customer endpoint device to the second endpoint device traverse the at least one tunnel via the second interface ([0028] A PSN tunnel extends from PE1 to PE2 across PSN1… The S-PE switches a MS-PW (e.g., 110) from one segment to another based on the PW identifiers (e.g., PW label in case of MPLS PWs)); and 
performing, via the processor, a first mapping for the first provider edge router from the first interface to the second interface (Fig. 1. CE, PE, AC1, and PW1).
Regarding claims 3 and 12, Hua teaches the performing the first mapping is for mapping one virtual local area network into the at least one tunnel ([0009] An AC can be a Frame Relay data link connection identifier ("DLCI"), an ATM virtual path identifier/virtual channel identifier ("VPI/VCI"), an Ethernet port, a virtual local area network ("VLAN")). 
Regarding claims 5 and 14, Hua teaches a resolved tunnel next-hop of the at least one tunnel is provided to the first provider edge router statically (Fig. 1, PE2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (US 20080095061).
Regarding claims 6 and 15, Hua does not teach, in one embodiment, wherein a resolved tunnel next-hop of the at least one tunnel is provided to the first provider edge router via the centralized controller, or wherein the resolved tunnel next-hop of the at least one tunnel is provided to the second provider edge router via the centralized controller. Hua, however, discloses another embodiment in Fig. 2 and [0029] The data processing system 300 is suitable for operation as a PE device PE1, PE2, PE3, a CE device CE1, CE2, or a NMS. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with a NMS of Hua since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (US 20080095061) in view of Dennison (US 8442030).
Regarding claims 4 and 13, it maybe inherent in Hua, however, Hua does not expressly teach wherein the performing the first mapping is for aggregating a plurality of virtual local area networks into the at least one tunnel. Dennison teaches Fig. 5, AC1 and AC2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Dennison in order to support service offerings with varied bandwidth and Quality of Service (QoS) requirements (Abstract, Dennison).

Claims 8 and 17 arerejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (US 20080095061) in view of Choudhury et al. (US 20150207724)
Regarding claims 8 and 17, Hua does not expressly teach the centralized controller comprises a software defined networking controller. Choudhury teaches [0018] This provides a foundation for software-defined networking (SDN) in the access/aggregation networks with a high level northbound application programming interface (API). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Choudhury in order to manage subscriber traffic on a per-subscriber basis, applying various services 
to the traffic and generally forwarding the traffic within the service provider 
network ([0004], Choudhury).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (US 20080095061) in view of De Foy et al. (US 20150026352).
Regarding claims 7 and 16, Hua does not expressly teach wherein a resolved tunnel next-hop of the at least one tunnel is determined based on a time of day and provided to the first provider edge router. De Foy teaches [0158] interconnection descriptor 1030 stored in CDNX 1 and interconnection descriptor 1032 stored in CDNX 4, both of which describe two potential paths (either through CDNX 2 or through CDNX 3).  The actual selection may be based on time of day, current cost, dynamic load Information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with De Foy in order to reduce latency, network congestion, and the use of network resources ([0002], De Foy).

Allowable Subject Matter
Claims 2, 9, 11, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon a timely filed terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EUNSOOK CHOI/Primary Examiner, Art Unit 2467